O PS 8
(3/15)

                                                                                                                         FILED IN THE
                               UNITED STATES DISTRICT COURT                                                          U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF WASHINGTON


                                                                       for                                      Jan 13, 2020
                                              Eastern District of Washington                                        SEAN F. MCAVOY, CLERK




U.S.A. vs.                        Ramos, Ester                                         Docket No.             0980 4:19CR06070-001


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Curtis G. Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Ester Ramos, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the court at Yakima, Washington, on the 19th day of December 2019 under the following conditions:

Standard Condition No. 9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C § 802, unless prescribed by a licensed medical practitioner in conformance under Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.
        RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                     (If short insert here; if lengthy write on separate sheet and attach.)


Violation No. 1: From December 24, 2019, until January 8, 2020, Ester Ramos has been using Fentanyl and hydrocodone.

On December 19, 2019, defendant was advised by the Court of the conditions of her release; she also met with a probation
officer who verbally reviewed the standard conditions with her. On December 26, 2019, Ms. Ramos met with a probation
officer and reviewed the release conditions. The defendant signed a copy of the release conditions acknowledging that she
fully understood the conditions and received a copy of them.

On December 26, 2019, the defendant admitted, to a probation officer, that she had used “mexis.” Mexi's are a street name
for Fentanyl pills. Ms. Ramos signed a written admission which stated she used the drug on December 24, 2019. Ms. Ramos
further admitted to the probation officer that she likes the drugs and drug culture; but said that she understands she cannot
continue to use or sell due to this case. She was provided information for and directed to report to Merit Resources Services
for a substance abuse assessment.

On January 9, 2020, Ms. Ramos again met with the probation officer and admitted she has continued to use Fentanyl and
hydrocodone approximately every other day, with the last use occurring January 8, 2020. She signed a written admission
to the drug use. Ms. Ramos has failed to appear for a substance abuse assessment because, she states, she has been working
every day. The defendant also admitted that it has been much harder to stop using drugs than she thought it would be. Ms.
Ramos stated that she has an appointment with Lourdes Medical Center for a suboxone program on January 20, 2020. This
officer contacted Merit Resource Services and arranged for an assessment to be completed on January 10, 2020. This officer
verified that Ms. Ramos did report for the assessment; the results are pending.

It is recommended that no further action be taken at this time to allow her to engage in treatment and demonstrate her
understanding that she cannot continue using drugs.
  PS-8
  Re: Ramos,, Ester
  January 10, 2020
  Page 2
                   PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       January 10, 2020
                                                            by        s/Curtis G. Hare
                                                                      Curtis G. Hare
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                       1/13/2020
                                                                        Date
